 



Exhibit 10.61

January 25, 2005

Stephen Ambler
1995 Vincent Dr.
San Martin, CA 95046

RE: Employment with Immersion Corporation

Dear Stephen:

     Immersion Corporation (the “Company” or “Immersion”) is pleased to present
this offer for the position of “CFO, VP Finance”, on the terms set forth in this
agreement, effective upon your acceptance by execution of a counterpart copy of
this letter where indicated below.

     Reporting Duties and Responsibilities. In this position, you will report to
Victor Viegas, President and CEO.

     Background Investigation — This offer is contingent upon a satisfactory
background investigation. This agreement may be revoked in the event the results
of the investigation do not meet Immersion’s requirements.

     Salary and Benefits. Your initial base salary will be $200,000 annually,
payable in accordance with the Company’s customary payroll practice, which is
bi-weekly. This offer is for a full time, salaried, exempt position, located at
the San Jose office of the Company, except as travel to other locations that may
be necessary to fulfill your responsibilities. Your performance will be reviewed
in January 2006 during our company’s focal review process, and annually
thereafter. You will also receive the Company’s standard employee benefits
package. A copy of our current benefits package is enclosed but may be subject
to change at any time.

     Stock Options. Effective upon board approval, the Company will grant you an
option to purchase 175,000 shares of the Company’s Common Stock pursuant to the
Company’s stock option plan and standard stock option agreement. All options
will have an exercise price that will be equal to the fair market value of the
Company’s Common Stock at the date of grant. The options will become exercisable
over a four-year exercise schedule with 25% of the shares vesting at the end of
your first twelve months of service, and with an additional 2.083% vesting per
month thereafter, at the close of each month during which you remain employed
with the Company.

     Confidential Information. As an employee of the Company, you will have
access to certain Company confidential information and you may during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interest of the Company, you will need
to sign the Company’s standard “Employee Inventions and Confidentiality
Agreement” as a condition of your employment. A copy of the agreement is
attached for your review. We wish to impress upon you that we do not wish you to
bring with you any confidential or proprietary material of any former employer
or to violate any other obligation to your former employers.

     At-Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason at any time. Any statements or
representations to the contrary (and indeed, any statements contradicting any
provision in this letter) should be regarded by you as

1



--------------------------------------------------------------------------------



 



ineffective. Further, your participation in any stock option or benefit program
is not to be regarded as assuring you of continuing employment for any
particular period of time.

Notwithstanding the above, Immersion agrees that:

If your employment is terminated without Cause within the first 24 months from
your official start date, and you execute a general release of all known and
unknown claims against the Company in a form reasonably acceptable to the
Company, then:



  a.   you will continue to receive payment of your then-current base salary at
your base salary rate effective as of the date of such termination, less
applicable withholding, for three (3) months following your termination, and



  b.   you will be entitled to elect to purchase group health insurance coverage
in accordance with federal law (COBRA). If you timely elect COBRA coverage, then
the Company shall pay the premiums for your COBRA coverage for the following
three (3) month period. Thereafter, you may elect to purchase COBRA coverage at
your own expense, and

For purposes of this Agreement, Cause shall mean the occurrence of any one or
more of the following:



  1.   your willful and repeated failure to comply with the lawful written
direction of the CEO, after receiving written notice;



  2.   your gross negligence or willful misconduct in the performance of your
duties, after receiving written notice;



  3.   the conviction of or entry of a plea of nolo contender or guilty to a
felony or a crime causing demonstrable material harm to the Company



  4.   your engaging in fraudulent, illegal, or unethical conduct or activities
which cause damage to the property, business or reputation of the Company;



  5.   Intentional damage or destruction to, or theft of, Company property;



  6.   Material breach of your confidentiality obligations to the Company, or
misrepresentation of material information related to your employment history or
educational background;



  7.   Your diversion or attempted diversion of company potential or current
business to other entities; or



  8.   Your possession or use of illegal or unauthorized controlled substances
during working hours or in company facilities at any time

     Authorization to Work. The Immigration Reform and Control Act of 1986
requires you, within three business days of hire, to present documentation
demonstrating that you have authorization to work in the United States.
Acceptable documentation is shown on the enclosed form titled Employment
Eligibility Verification (Form I-9). Please bring this form to work along with
the appropriate documentation to the new employee orientation on your first day
of employment. If you have questions about this requirement, which applies to
U.S. citizens and non-U.S. citizens alike, please contact our Human Resources
department.

2



--------------------------------------------------------------------------------



 



     Term of Offer. This offer will remain open until close of business on
January 31, 2005. If you decide to accept our offer, and we hope that you will,
please sign the enclosed copy of this letter in the space indicated and return
it to me. Upon your signature below, this will become our binding agreement with
respect to the subject matter of this letter, superseding in their entirety all
other or prior agreements by you with the Company as to the specific subjects of
this letter, and will be binding upon and inure to the benefit of our respective
successors and assigns, and heirs, administrators and executors, will be
governed by California law, and may only be amended in writing signed by you and
the Company .

     Start Date. This offer is made with the understanding that you will start
employment with Immersion on or about February 22, 2005. For purposes of this
Agreement, the term “start date” shall mean the day on which you commence
employment with the Company.

     Stephen, we are excited and pleased to have you join the Immersion team in
this exciting role and we look forward to a mutually beneficial working
relationship.

Sincerely,

     
/s/ Victor Viegas
  /s/ Tino Silva
 
   
Victor Viegas
  Tino Silva
President and CEO
  Director of Human Resources  
Agreed and Accepted:
     
/s/ Stephen Ambler
  1/27/05
 
   
Stephen Ambler
  Date

3